Ex majore cantela I desire to state my opinion that any reply to the release setting up fraud in its procurement, properly pleaded, would be as avoidable in the law court as in a court of equity. No special proceeding to avoid the release on the ground of fraud would be necessary. I do not know that there is any difference of opinion among us on this point, though I am adding this special concurrence because I fear some expressions in the leading opinion may be construed to the contrary. *Page 395